Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
28, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 28, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00708-CV
____________
 
IN RE CURTIS HOLCOMB and DONNA HOLCOMB, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS,
WRIT OF PROHIBITION, WRIT OF INJUNCTION
 

 
M E M O R
A N D U M   O P I N I O N




On
August 27, 2007, relators filed a petition for writ of mandamus,
writ of prohibition, and writ of injunction in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators ask this court (1) to issue a writ of mandamus compelling the
Honorable Mary Nell Crapitto, presiding judge of the County Court at Law No. 1,
Galveston County in Cause No. 57,404 (styled Galveston Bleak House Realty,
Inc. v. Donald L. Young, et al) to consider and grant a writ of mandamus
ordering the setting aside of a judgment rendered against them in Cause No.
E07070230 by the Justice of the Peace Court Precinct 7, Galveston County and/or
(2) to issue a writ of prohibition or writ of injunction preventing enforcement
of the writ of possession issued upon such judgment.
The
relators have not identified a basis on which the respondent would be
authorized to issue a writ of mandamus to a justice of the peace court. 
Further, the relators have not shown that prohibiting or enjoining enforcement
of the writ of possession is necessary to preserve the jurisdiction of this
Court.  For these reasons, the relators have not established their entitlement
to the extraordinary relief requested.  Accordingly, we deny relators= petition for writ of mandamus, writ
of prohibition, and writ of injunction. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed August 28, 2007.
Panel consists of Chief Justice Hedges
and Justices Anderson and Seymore.